DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2021 has been entered.
 Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable The method of claim 1 requires a determination of the torque of the mud motor based in part on the eccentricity.  The specification states that relationships are established between the eccentricity and torque that can be established either via pre-determined relationships established in a laboratory or via empirical measurements real time.  However, the specification fails to disclose what those relationships are, which appear to be some sort of mathematical formula(s) which relate the eccentricity measurements to torque. While the applicant, via interview, explained that the relationships can be established via testing in a lab prior to deployment, this still does not explain how these relationships are established and how the results in the lab are obtained as there would have to be some programming of the equipment prior to lab testing in order to obtain the results shown in the figures and it is not adequately disclosed how that is done.  Further, there would need to be some correlation between the various charts that somehow relate torque to eccentricity, which is not shown in any of the figures provided.  While the specification notes how eccentricity can increase or decrease based upon torque and differential pressure, it is never disclosed what that relationship actually is, how it is determined, and what specific relationships are used by the inventor. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;

(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

	In the case of claim 1, there is not enough direction provided by the inventor as to the relationships between eccentricity and torque (Wands Factor F), no disclosure of working examples to compare to (Wands Factor G), and the amount of experimentation to determine the specific relationships needed to operate the invention as the inventor has intended would be huge as any relationship of eccentricity and torque could be determined and not necessarily be the relationship the inventor is using (Wands Factor H).  For at least this reason, claim 1 lacks enablement and thus claims 2-9, which depend from claim 1, lack enablement as well. 
Claims 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The system of claim 10 requires a controller configured to determine the torque of the mud motor based on the eccentricity.  The specification states that relationships are established between the eccentricity and torque that can be established either via pre-determined relationships established in a laboratory or via empirical measurements real time.  However, the specification fails to disclose what those relationships are, which appear to be some sort of mathematical formula(s) which relate the eccentricity measurements to torque. While the applicant, via interview, explained that the relationships can be established via 
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

	In the case of claim 10, there is not enough direction provided by the inventor as to the relationships between eccentricity and torque (Wands Factor F), no disclosure of working examples to compare to (Wands Factor G), and the amount of experimentation to determine the specific relationships needed to operate the invention as the inventor has intended would be huge as any relationship of eccentricity and torque could be . 
Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The instructions stored on the non-transitory medium of claim 17 require a determination of the torque of the mud motor based on the eccentricity.  The specification states that relationships are established between the eccentricity and torque that can be established either via pre-determined relationships established in a laboratory or via empirical measurements real time.  However, the specification fails to disclose what those relationships are, which appear to be some sort of mathematical formula(s) which relate the eccentricity measurements to torque. While the applicant, via interview, explained that the relationships can be established via testing in a lab prior to deployment, this still does not explain how these relationships are established and how the results in the lab are obtained as there would have to be some programming of the equipment prior to lab testing in order to obtain the results shown in the figures and it is not adequately disclosed how that is done.  Further, there would need to be some correlation between the various charts that somehow relate torque to eccentricity, which is not shown in any of the figures provided.  While the specification notes how eccentricity can increase or decrease based upon torque and differential pressure, it is never disclosed what that relationship actually is, 
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

	In the case of claim 17, there is not enough direction provided by the inventor as to the relationships between eccentricity and torque (Wands Factor F), no disclosure of working examples to compare to (Wands Factor G), and the amount of experimentation to determine the specific relationships needed to operate the invention as the inventor has intended would be huge as any relationship of eccentricity and torque could be determined and not necessarily be the relationship the inventor is using (Wands Factor H).  For at least this reason, claim 17 lacks enablement and thus claims 18-20, which depend from claim 17, lack enablement as well. 
Response to Arguments






Applicant's arguments filed 17 August 2021 have been fully considered but they are not persuasive. The applicant argues that the figures provided would allow one of ordinary skill in the art to perform the method or use the system claimed. The examiner disagrees.  While the figures do provide information as to possible results that can be .  
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The present rejection does not contain a prior art rejection, but that is in not meant as an indication of any allowable subject matter in the present application.  The current 35 USC 112 issues in the claims actually present an issue with .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


RODNEY T. FRANK
Examiner
Art Unit 2861



September 13, 2021

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861